Exhibit 10.10

MOODY’S CORPORATION CHANGE IN CONTROL SEVERANCE PLAN

ARTICLE 1

NAME, PURPOSE AND EFFECTIVE DATE

1.1 Name and Purpose of Plan. The name of the Plan is the Moody’s Corporation
Change in Control Severance Plan (the “Plan”). The purpose of the Plan is to
provide compensation and benefits to certain executive officers and key
employees of Moody’s Corporation and its subsidiaries upon certain change in
control events of Moody’s Corporation.

1.2 Effective Date. The Plan, which became effective on December 14, 2010, is
hereby amended and restated effective as of December 18, 2017 (the “Effective
Date”). The compensation and benefits payable under this amendment and
restatement of the Plan are payable upon Change in Control events that occur
after the Effective Date.

1.3 ERISA Status. The Plan is intended to be an unfunded plan that is maintained
primarily to provide severance compensation and benefits to a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of ERISA, and therefore to be exempt from the provisions of Parts
2, 3, and 4 of Title I of ERISA.

ARTICLE 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “Base Salary” means the annual base salary payable to an Eligible Individual
at the time of a Change in Control or a Termination Date, whichever is greater.

2.2 “Board” means the Board of Directors of Moody’s Corporation.

2.3 “Cause” means (a) willful malfeasance or willful misconduct by the Eligible
Individual in connection with his or her employment, (b) continuing failure to
perform such duties as are requested by any employee to whom the Eligible
Individual reports or the Board, (c) failure by the Eligible Individual to
observe material policies of the Company applicable to the Eligible Individual
or (d) the commission by an Eligible Individual of (i) any felony or (ii) any
misdemeanor involving moral turpitude.

2.4 “Change in Control” means the occurrence of a change in ownership of Moody’s
Corporation, a change in the effective control of Moody’s Corporation, or a
change in the ownership of a substantial portion of the assets of Moody’s
Corporation. For this purpose, a change in the ownership of Moody’s Corporation
occurs on the date that any one person, or more than one person acting as a
group (as determined pursuant to the regulations under Section 409A of the
Code), acquires ownership of stock of Moody’s Corporation that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of Moody’s
Corporation. A change in effective control of Moody’s Corporation occurs on
either of the following dates: (a) the date any one person, or more than one
person acting as a group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of Moody’s Corporation possessing 50 percent or more of the
total voting power of the stock of Moody’s Corporation, or (b) the date a
majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election. A change in
the ownership of a substantial portion of the assets of Moody’s Corporation
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from Moody’s
Corporation that have a total gross fair market value (as determined pursuant to
the regulations under Section 409A of the Code) equal to or more than 40 percent
of the total gross fair market value of all of the assets of Moody’s Corporation
immediately before such acquisition or acquisitions.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the Compensation & Human Resources Committee of the Board,
or any successor thereto or other committee designated by the Board to assume
the obligations of the Committee hereunder.

2.7 “Company” means Moody’s Corporation and its subsidiaries.

2.8 “Disability” means the inability to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which constitutes a permanent and total disability, as defined in
Section 22(e)(3) of the Code (or any successor

 

  MOODY’S  2017 10-K     149  



--------------------------------------------------------------------------------

section thereto). The determination whether an Eligible Individual has suffered
a Disability shall be made by the Committee based upon such evidence as it deems
necessary and appropriate. An Eligible Individual shall not be considered
disabled unless he or she furnishes such medical or other evidence of the
existence of the Disability as the Committee, in its sole discretion, may
require.

2.9 “Eligible Individual” means an executive officers or other key employees of
Moody’s Corporation or any of its subsidiaries who has been designated by the
Committee as eligible to participate in the Plan.

2.10 “Good Reason” means, without the Eligible Individual’s consent (a) a
material reduction in the position or responsibilities of the Eligible
Individual; (b) a reduction in the Eligible Individual’s Base Salary; or (c) a
relocation of the Eligible Individual’s primary work location to a distance of
more than fifty (50) miles from its location as of the date of a Change in
Control.

2.11 “Involuntary Termination” means any termination of an Eligible Individual’s
employment with the Company (or its successor) (a) by the Company (or its
successor) for any reason other than Cause or the Eligible Individual’s death or
Disability or (ii) by the Eligible Individual with Good Reason.

2.12 “Target Bonus” means an Eligible Individual’s target annual bonus under the
2004 Moody’s Corporation Covered Employee Cash Incentive Plan or any similar or
successor plan for the year in which the Change in Control occurs or the year in
which a Termination Date occurs, whichever is greater.

2.13 “Termination Date” means (a) for purposes of termination for Good Reason,
the date that the Eligible Individual timely submits his or her written notice
of resignation to the Company and (b) for purposes of any other Involuntary
Termination, the date the Company delivers written notice of termination to the
Eligible Individual.

ARTICLE 3

ELIGIBILITY AND BENEFITS

3.1 Eligible Individuals. Officers of Moody’s Corporation with the titles of
Senior Vice President or above at the time of a Change in Control and any other
employees of the Company selected by the Committee for participation in the Plan
are eligible for benefits under the Plan (the “Eligible Individuals”).

3.2 Protection Period. The Company will provide the benefits described in this
Article 3 to an Eligible Individual whose employment with the Company terminates
in an Involuntary Termination that occurs within the ninety-day period preceding
or two-year period following a Change in Control (the “Protection Period”).

3.3 Severance Benefits. In the event that an Eligible Individual’s employment
with the Company is terminated as a result of an Involuntary Termination during
the Protection Period, the Eligible Individual shall be entitled to the
following payments and benefits under the Plan (subject to the terms and
conditions hereof, including Section 3.4, 3.5 and 3.6):

 

  (a) payment of any accrued, but unpaid Base Salary through the Termination
Date, payable within five (5) days following the Termination Date or sooner if
required by applicable law;

 

  (b) payment of any accrued, but unused vacation time, payable within five
(5) days following the Termination Date or sooner if required by applicable law;

 

  (c) a lump sum equal to two (2) times the sum of the Eligible Individual’s
Base Salary and Target Bonus (except for the chief executive officer, who will
receive three (3) times the sum of his Base Salary and Target Bonus), payable
within thirty (30) days following the Termination Date,

 

  (d) for either two (2) years following the Eligible Individual’s last day of
employment (or three (3) years, for the chief executive officer), the Eligible
Individual and his or her eligible dependents shall be entitled to continue to
participate in any medical and dental insurance plans generally available to the
senior management of the Company, as such plans may be in effect from time to
time on the terms generally applied to actively employed senior management of
the Company, including any cost-sharing provisions, with such continued
participation to cease if the Eligible Individual becomes eligible to obtain
coverage under medical and/or dental insurance plans of a subsequent employer;
and

any amount or benefit arising from the Eligible Individual’s participation in,
or benefits under, any employee benefit plans, programs or arrangements
(including without limitation, the 2004 Moody’s Corporation Covered Employee
Cash Incentive Plan, the 2001 Moody’s Corporation Key Employees’ Stock Incentive
Plan and/or award agreements issued thereunder), which amounts and benefits
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs or arrangements.

3.4 Conditions to Severance Benefits. In order to be eligible to receive
benefits under the Plan, the Eligible Individual must execute a general waiver
and release, which includes certain representations and covenants by the
Eligible Individual, in a form provided

 

150   MOODY’S  2017 10-K  



--------------------------------------------------------------------------------

by the Company, and such general waiver and release must become effective and
irrevocable in accordance with its terms prior to the payment of any benefits
set forth in Section 3.3(c) or (d). The Company, in its sole discretion, may
modify its form of the required general waiver and release contained to comply
with applicable law and will determine the form of the required waiver and
general release.

3.5 Competition. Notwithstanding any other provision of the Plan to the
contrary, (i) no benefits or no further benefits, as the case may be, shall be
provided to a Participant under Section 3.3(c) and/or Section 3.3(d), and (ii) a
Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total after-tax
amount (as determined by the Committee) of any payments theretofore paid to the
Participant under Section 3.3(c), if the Committee reasonably determines that
such Participant has, within two years following the Participant’s Termination
Date:

 

  (a) to the detriment of the Company, directly or indirectly acquired, without
the prior written consent of the Committee, an interest in any other
corporation, firm, association, or organization (other than an investment
interest of less than one percent (1%) in a publicly-owned company or
organization), the business of which is in direct competition with any business
of the Company; or

 

  (b) to the detriment of the Company, directly or indirectly competed with the
Company as an owner, employee, partner, director or contractor of a business, in
a field of business activity in which the Participant has been primarily engaged
on behalf of the Company or in which he has considerable knowledge as a result
of his employment by the Company, either for his own benefit or with any person
other than the Company, without the prior written consent of the Committee.

3.6 Solicitation. Notwithstanding any other provision of the Plan to the
contrary, (i) no benefits or no further benefits, as the case may be, shall be
provided to a Participant under Section 3.3(c) and/or Section 3.3(d), and (ii) a
Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total after-tax
amount (as determined by the Committee) of any payments theretofore paid to the
Participant under Section 3.3(c), if the Committee reasonably determines that
such Participant (or a company or entity the Participant controls or manages)
has, within two years following the Participant’s Termination Date (A) recruited
or solicited one or more customers of the Company to become customers of any
business entity which competes with any of the businesses owned or operated by
the Company, (B) recruited or solicited or aided in the recruitment or
solicitation of any employee of the Company to terminate his employment with the
Company and become an employee of any business entity or (C) recruited or
solicited or aided in the recruitment or solicitation for employment any former
employee of the Company who was an employee of the Company during the period
starting one year prior to the date of a Participant’s termination of employment
and ending one year after the date of the Participant’s termination of
employment. For purposes of this Section 3.6, the term “customer” means any
party who is or was a customer of the Company during the time period beginning
two years prior to the date of the Participant’s termination of employment and
ending two years after the date of the Participant’s termination of employment.

3.7 Enforcement. Each Participant agrees, as a condition to receipt of any
benefits under this Plan, that the restrictions set forth in Sections 3.5 and
3.6 are reasonable in all respects and are necessary for the protection of the
goodwill, confidential information and other legitimate interests of the
Company. In recognition of the fact that were a Participant to breach any of the
covenants contained in Sections 3.5 and 3.6 the damage to the Company would be
irreparable, each Participant therefore agrees, as a condition to receipt of any
benefits under this Plan, that the Company, in addition to any other remedies
available to it under Sections 3.5 and/or 3.6, shall be entitled to injunctive
relief against any breach or threatened breach by a Participant of any of such
covenants, without having to post bond. In the event that the provisions of
Sections 3.5 and/or 3.6 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

3.8 Tax Effect of Payments.

 

  (a)

In the event that any benefits payable to an Eligible Individual pursuant to the
Plan or otherwise (“Payments”) (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 3.8(a) would
be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then the Eligible
Individual’s Payments hereunder shall be either (x) provided to the Eligible
Individual in full, or (y) provided to the Eligible Individual as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Eligible Individual, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. In the event that the payments and/or benefits are to be reduced
pursuant to this Section 3.8(a), such payments and benefits shall be reduced
such that the reduction of compensation to be provided to the Eligible
Individual as a result of this Section 3.8(a) is minimized. Unless the Company
and the Eligible Individual otherwise agree in writing, any determination
required under this Section 3.8(a) shall be made in writing in good faith by a
nationally recognized accounting

 

  MOODY’S  2017 10-K     151  



--------------------------------------------------------------------------------

  firm selected by the Company (the “Accountants”). The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 3.8(a). To the extent any reduction in payments is
made pursuant to this Section 3.8(a), it shall be made in the following order:
(i) cash payments not subject to Section 409A of the Code; (ii) cash payments
subject to Section 409A of the Code; (iii) equity-based payments and vesting
acceleration; and (iv) non-cash forms of benefits. To the extent any such
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be waived in reverse chronological order.

 

  (b) Notwithstanding anything herein to the contrary, to the extent that the
Committee determines, in its sole discretion, that any payments or benefits to
be provided hereunder to or for the benefit of an Eligible Individual who is
also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits shall be delayed until the earlier of (i) the date that
is six months following the Termination Date or (ii) the date of the Eligible
Individual’s death.

ARTICLE 4

CLAIM FOR BENEFITS UNDER THE PLAN

4.1 Claims for Benefits under the Plan. A condition precedent to receipt of
severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Company. If an Eligible Individual believes that
an individual should have been eligible to participate in the Plan or disputes
the amount of benefits under the Plan, such individual may submit a claim for
benefits in writing to the Committee within sixty 60 days after the individual’s
termination of employment. If such claim for benefits is wholly or partially
denied, the Committee shall within a reasonable period of time, but no later
than 90 days after receipt of the written claim, notify the individual of the
denial of the claim. If an extension of time for processing the claim is
required, the Committee may take up to an additional 90 days, provided that the
Committee sends the individual written notice of the extension before the
expiration of the original 90-day period. The notice provided to the individual
will describe why an extension is required and when a decision is expected to be
made. If a claim is wholly or partially denied, the denial notice: (1) shall be
in writing, (2) shall be written in a manner calculated to be understood by the
individual, and (3) shall contain (a) the reasons for the denial, including
specific reference to those plan provisions on which the denial is based; (b) a
description of any additional information necessary to complete the claim and an
explanation of why such information is necessary; (c) an explanation of the
steps to be taken to appeal the adverse determination; and (d) a statement of
the individual’s right to bring a civil action under section 502(a) of ERISA
following an adverse decision after appeal. The Committee shall have full
discretion to deny or grant a claim in whole or in part. If notice of denial of
a claim is not furnished in accordance with this section, the claim shall be
deemed denied and the claimant shall be permitted to exercise his rights to
review pursuant to Section 9.02 and 9.03.

4.2 Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.

4.3 Disposition of Claim. The Committee shall deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period shall be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original
60-day period. If the appeal is wholly or partially denied, the denial notice
will: (1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.

4.4 Exhaustion. An individual must exhaust the Plan’s claims procedures prior to
bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

ARTICLE 5

MISCELLANEOUS

5.1 Administration. The Plan shall be administered by the Committee or such
other persons designated by the Board. The Committee shall have the authority to
select the Eligible Individuals to be eligible for benefits under the Plan. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan; provided, however, that any action permitted to be

 

152   MOODY’S  2017 10-K  



--------------------------------------------------------------------------------

taken by the Committee may be taken by the Board, in its discretion. The
Committee may correct any defect or omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. The Committee may delegate to one or more employees of the Company
the authority to take actions on its behalf pursuant to the Plan.

5.2 Termination; Amendments. The Plan shall have an initial term of two years,
which shall be automatically extended by one year beginning on the first
anniversary of the Effective Date and on each anniversary thereafter, unless the
Board or the Committee provides notice to all Eligible Individuals that the term
will not be renewed beyond the then existing expiration date. The Plan with
respect to all Eligible Individuals or any particular Eligible Individual may be
terminated or amended by the Board or the Committee; provided that a termination
or any amendment that reduces the benefits to the Eligible Individual provided
hereunder or otherwise adversely affects the rights of the Eligible Individual,
without the Eligible Individual’s prior written consent: (i) may only be
approved after the completion of the initial two year term and prior to a Change
of Control, and (ii) may not be effected prior to the provision of twenty-four
months’ advance notice thereof to the Eligible Individual. Termination or
amendment of the Plan shall not affect any obligation of the Company under the
Plan which has accrued and is unpaid as of the effective date of the termination
or amendment.

5.3 Successors. Any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of Moody’s Corporation’s business and/or assets, or all or
substantially all of the business and/or assets of a business segment of Moody’s
Corporation shall be obligated under the Plan in the same manner and to the same
extent as Moody’s Corporation would be required to perform it in the absence of
a succession. The Plan and all rights of the Eligible Individual hereunder shall
inure to the benefit of, and be enforceable by, the Eligible Individual’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

5.4 Creditor Status of Eligible Individuals. In the event that any Eligible
Individual acquires a right to receive payments from the Company under the Plan
such right shall be no greater than the right of any unsecured general creditor
of the Company.

5.5 Notice of Address. Each Eligible Individual entitled to benefits under the
Plan must file with the Company, in writing, his post office address and each
change of post office address. Any communication, statement or notice addressed
to such Eligible Individual at such address shall be deemed sufficient for all
purposes of the Plan, and there shall be no obligation on the part of the
Company to search for or to ascertain the location of such Eligible Individual.

5.6 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

5.7 Choice of Law. The Plan shall be construed, regulated and administered under
the laws of the State of Delaware (excluding the choice- of-law rules thereto),
except that if any such laws are superseded by any applicable Federal law or
statute, such Federal law or statute shall apply.

5.8 Withholding. All payments under the Plan will be subject to all applicable
withholding of state, local, provincial and federal taxes.

5.9 No Implied Employment Contract. The Plan is not an employment contract.
Nothing in the Plan or any other instrument executed pursuant to the Plan shall
confer upon an Eligible Individual any right to continue in the Company’s employ
or service nor limit in any way the Company’s right to terminate an Eligible
Individual’s employment at any time for any reason.

5.10 No Assignment. The rights of an Eligible Individual to payments or benefits
under the Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this section shall be void.

5.11 Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which an Eligible
Individual is entitled under any agreement between the Eligible Individual and
the Company or under any plan maintained by the Company in which the Eligible
Individual participates or participated shall not be modified or lessened in any
way, but shall be payable according to the terms of the applicable plan or
agreement. Notwithstanding the foregoing, any benefits received by an Eligible
Individual pursuant to this Plan shall be in lieu of any severance benefits to
which the Participant would otherwise be entitled under any general severance
policy or other severance plan maintained by the Company for its management
personnel and, upon consummation of a Change in Control, Eligible Individuals
shall in no event be entitled to participate in any such severance policy or
other severance plan maintained by the Company for its management personnel.

5.12 Section 409A.

(a) General. The Plan is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code. Any
payments that qualify for the “short-term deferral” exception or another
exception under

 

  MOODY’S  2017 10-K     153  



--------------------------------------------------------------------------------

Section 409A of the Code shall be paid under the applicable exception. Each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of Section 409A. All payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” under Section 409A of the Code. In no event may the Eligible
Individual, directly or indirectly, designate the calendar year of any payment
under this Plan.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(a) any reimbursement is for expenses incurred during the Eligible Individual’s
lifetime (or during a shorter period of time specified in this Plan); (b) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, except, if such
benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code, a maximum, if provided under the terms of the plan providing such
medical benefit, may be imposed on the amount of such reimbursements over some
or all of the period in which such benefit is to be provided to the Eligible
Individual as described in Treasury Regulation Section 1.409A-3(i)(iv)(B); (c)
the reimbursement of an eligible expense will be made no later than the last day
of the calendar year following the year in which the expense is incurred,
provided that the Eligible Individual shall have submitted an invoice for such
fees and expenses at least ten (10) days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
and (d) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

154   MOODY’S  2017 10-K  